Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the object of record.  The terminal disclaimer filed 2/17/2021 has been accepted and the double patenting rejection has been withdrawn. 
The closest prior art is Wirtz (2010, cited on IDS) and McEvoy (1989, cited on IDS).  Wirtz teaches treatment of Lambert Eaton myasthenic syndrome by 3,4-DAP.  Wirtz teaches 3,4-DAP is a potassium channel blocker but does not teach 3,4-DAP is a substrate for NAT2 or is N-acetylated. While Wirtz teaches administering doses up to 25mg of 3,4-DAP to patients with LEMS, Wirtz does not teach administering dosages to subjects who are slow acetylators.  McEvoy teaches 3,4-DAP for treatment of LEMS and teaches treatment of patients in doses up to 100mg was effected in treatment LEMS.  McEvoy does not teach 3,4-DAP is N-acetylated or teach the subjects treated were NAT slow acetylators.  The art does not teach or reasonably suggest that 3-4 DAP was a substrate for NAT2 or is N-acetylated thus the art does not teach or reasonably suggest administering to a subject who is a NAT2 slow acetylator the claimed dosage of 3,4-DAP to subjects with LEMS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634